 Case: 1:20-cv-00526-SJD-KLL Doc #: 54 Filed: 03/16/21 Page: 1 of 2 PAGEID #: 917




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

CGS CONSTRUCTION                                            Case No. 1:20-cv-526
COMPANY, LLC,                                               Dlott, J.
     Plaintiff,                                             Litkovitz, M.J.

       vs.

LOTUS PAD LIBERTY                                           ORDER
CENTER, LLC, et al.,
     Defendants.

       This matter is before the Court on plaintiff’s motion to file pages 159-269, 275-279, and

283-287 of the deposition of Leigh Watkins (Doc. 48-1) and pages 131-267 of the deposition of

Darlene Rector (Doc. 49-1) under seal. (Doc. 53). For the reasons that follow, plaintiff’s motion

is denied without prejudice to refiling upon a showing of compelling reasons in accordance with

Shane Group, Inc. v. Blue Cross Blue Shield of Michigan, 825 F.3d 299 (6th Cir. 2016).

       In Shane Group, the Sixth Circuit explained that “the public has a strong interest in

obtaining information in the Court record.” Id. at 305 (citing Brown & Williamson Tobacco

Corp. v. F.T.C., 710 F.2d 1165, 1180 (6th Cir. 1983)):

       The courts have long recognized . . . a “strong presumption in favor of openness”
       as to court records. Brown & Williamson, 710 F.2d at 1179. The burden of
       overcoming that presumption is borne by the party that seeks to seal them. In re
       Cendant Corp., 260 F.3d 183, 194 (3d Cir. 2001). The burden is a heavy one:
       “Only the most compelling reasons can justify non-disclosure of judicial records.”
       In re Knoxville News–Sentinel Co., 723 F.2d 470, 476 (6th Cir. 1983). Moreover,
       the greater the public interest in the litigation’s subject matter, the greater the
       showing necessary to overcome the presumption of access. See Brown &
       Williamson, 710 F.2d at 1179. . . . [E]ven where a party can show a compelling
       reason why certain documents or portions thereof should be sealed, the seal itself
       must be narrowly tailored to serve that reason. See, e.g., Press–Enter. Co. v.
       Superior Court of California, Riverside Cnty., 464 U.S. 501, 509-11 (1984). The
       proponent of sealing therefore must “analyze in detail, document by document, the
       propriety of secrecy, providing reasons and legal citations.” Baxter [Int’l, Inc. v.
       Abbott Labs., 297 F.3d 544,] at 548 [(7th Cir. 2002)].
 Case: 1:20-cv-00526-SJD-KLL Doc #: 54 Filed: 03/16/21 Page: 2 of 2 PAGEID #: 918




Shane Group, 825 F.3d at 305–06 (emphasis added). Therefore, to warrant sealing of

documents, the proponent of sealing must show more than “good cause.” Id. at 305.

Additionally, the Court is required to set forth specific findings and conclusions justifying the

sealing of records—regardless of whether a party objects. Id. at 306.

       Plaintiff has not proffered compelling reasons for sealing portions of the depositions or

shown why its interests in sealing portions of these depositions outweighs the public’s right to

obtain information in the Court’s record. Therefore, plaintiff’s motion is DENIED without

prejudice.

       IT IS SO ORDERED.



Date: ___________________
         3/15/2021
                                                                Karen L. Litkovitz
                                                                United States Magistrate Judge




                                                 2
